DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, in claim 1, line 7, “the status hub” lacks antecedent basis.  Claims 2-16 are rejected for inheriting this deficiency and failing to correct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,002,994 (Lane et al.)

Regarding claim 1, Lane discloses a multi-zone monitoring system comprising: 
a plurality of sensor modules configured to monitor conditions in a plurality of detection zones (multiple rooms in a selected environment, each one having a sensing unit; See Fig. 2; Abstract; Col. 3, lines 12-20) wherein the sensor modules 
a reporting device (remote CPU 60; Fig. 2) in communication with each of the sensor modules (see Fig. 2), wherein the status hub (repeating hub 70; Fig. 2) is configured to report the status of each of the detection zones based on indications communicated via the detection devices in the corresponding detection zone (repeating hub 70 receives and stores signals from a plurality of transmitters until the repeating hub is interrogated by a remote CPU 60; Abstract; Fig. 2; Col. 3, lines 12-30).

Regarding claim 2, Lane further discloses wherein the reporting device corresponds to at least one of a mobile device and a status hub in communication with each of the sensor modules via a wireless network (remote CPU 60 is in communication with each of the sensor modules (through the repeating  hub 70) via a wireless network (radio waves); see Fig. 2;  Col. 3, lines 12-65).

Regarding claim 3, Lane further discloses wherein the detection zones correspond to rooms in a building or home (multiple rooms in a selected environment, such as a dwelling, each one having a sensing unit; See Fig. 2; Abstract; Col. 3, lines 1-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,002,994 (Lane et al.) in view of US Patent No. 9,947,312 (Hieb).

Regarding claim 4, Lane discloses the system according to claim 1.  Lane further discloses wherein the plurality of sensor modules comprises a garage sensor module configured to detect conditions in a garage detection zone, wherein the garage sensor module is configured to detect a status of a garage door in the garage detection zone (Examples of appliances that may be monitored are…garage door; Col. 4, lines 38-45).  
Lane fails to expressly disclose controlling a garage door.
Hieb discloses a home automation system with a communication device and wherein the home automation system has a garage door controller that may provide a status of the position of a garage door (open or closed) and/or may be able to control opening and closing of the garage door via the communication device (Col. 17, lines 30-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lane and include a garage door controller for the purpose of allowing a user to check on the status of the garage door remotely and also open/close the door remotely when needed.

Regarding claim 7, Lane and Hieb disclose the system of claim 4 as discussed above.  Hieb further discloses wherein the garage sensor module is configured to detect a garage door position of a garage door and communicate the status of the garage door .


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,002,994 (Lane et al.) as modified by US Patent No. 9,947,312 (Hieb) and further in view of US Patent No. 10,032,366 (Bodurka).

Regarding claim 5, Lane and Hieb disclose the system of claim 4 as discussed above. Lane fails to disclose wherein the garage sensor module comprises at least one of an air quality sensor and a vehicle sensor configured to detect a presence of a vehicle in the garage detection zone and detect an active operating condition of the vehicle.  
Bodurka discloses a remotely configurable sensor system and method of use wherein sensor 20 can be used to detect presence/absence of a vehicle, the distance of a vehicle, the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,002,994 (Lane et al.) as modified by US Patent No. 9,947,312 (Hieb) and US Patent No. 10,032,366 (Bodurka) and further in view of US Patent Application Publication No. 2018/0247475 (Archbold).

Regarding claim 6, Lane, Hieb, and Bodurka disclose the system according to claim 5, as discussed above. Lane fails to expressly disclose wherein a controller of the monitoring system is configured to control a garage door position in response to the active operation of the vehicle. 
Archbold discloses an automatic garage door control that automatically opens and closes a garage door without user intervention. Specifically, when a vehicle’s ignition is turned on, the mobile transmitter beings transmitting signals and the .
 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,002,994 (Lane et al.) in view of US Patent Application Publication No. 2018/0321652 (Jablokov et al.).

Regarding claim 8, Lane discloses the system of claim 1 as discussed above.  Lane fails to expressly disclose wherein the plurality of sensor modules comprises a kitchen sensor module configured to detect conditions in a kitchen region, wherein the kitchen sensor module is configured to detect a flame condition associated with a stove or cooktop.  
	Jablokov discloses a system for monitoring and controlling of appliances, wherein a flame sensor indicates whether a fire or a gas burner is operating [0172].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of 

Regarding claim 9, Jablokov further discloses wherein the kitchen sensor module comprises an air quality detection device configured to detect at least one of a flammable gas presence, a chemical leak, and a burning food product (an appliance with an appliance assistant may interact with a smoke detector, carbon monoxide detector, or other hazardous gas detector to provide a better experience for the user [0188]).    Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lane and include a sensor to detect flammable gas or a chemical leak during appliance usage and report notifications about the dangerous leak or gas to a remote user [0053]).

Claims 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,002,994 (Lane et al.) in view of US Patent Application Publication No. 2008/0045832 (McGrath).

Regarding claim 11, Lane discloses the system of claim 1 as discussed above.  Lane fails to expressly disclose wherein the 
	However, McGrath discloses a remote sensing method and device that can use a microwave beam in a baby’s room to pass the beam over the entire crib to monitor pulse and respiration [0101].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lane and include a microwave sensor in the system for a baby’s room to monitor a baby’s physiological signs remotely.

Regarding claim 12, Lane further discloses an ammonia sensor configured to detect ammonia in the air of the region (claim 3, Col. 4, lines 5-10).  While Lane discloses separate rooms (Fig. 2), Lane doesn’t explicitly disclose a nursery. However, McGrath discloses monitoring a baby in a crib and thus it would be obvious to one of ordinary skill in the art that a baby and crib would be located in a nursery room.

Regarding claim 13, Lane and McGrath disclose the system of claim 12 as discussed above.  Furthermore, Lane further 

Regarding claim 20, Lane discloses a multi-zone monitoring system comprising: 
a plurality of sensor modules configured to monitor conditions in a plurality of detection zones (multiple rooms in a selected environment, each one having a sensing unit; See Fig. 2; Abstract; Col. 3, lines 12-20), 
wherein the sensor modules comprise a combination of detection devices configured to detect different conditions based on a designated zone of each sensor module (a variety of sensors may be used to monitor the activity of the user within the selected environment. Preferably sensors will be selected from at least one of the following: a reed switch, a plunger switch, a pressure sensitive mat, a thermistor, a photo-resistor, a voltage sensitive relay, a smoke detector, a motion detector, a blood pressure monitor, a heart rate monitor and a weight measuring means. Other sensors may be used to suit the activities of the user within the selected environment; Any appliance having a door may be monitored; water level in a bathtub may be monitored; a toilet may be monitored, a garbage pail may be monitored; Col. 4, lines 20-67; appliances may be monitored; Col. 6, lines 54-65), 

further comprising an ammonia sensor configured to detect ammonia in the air of the region (claim 3, Col. 4, lines 5-10), and wherein the reporting device is configured to output a urine or excrement notification in response to the detection of the ammonia in the air (monitoring and reporting the condition of a user in a selected environment (Abstract).

Lane fails to explicitly disclose wherein the plurality of sensor modules comprises a nursery sensor module configured to detect conditions in a nursery region.

However, McGrath discloses monitoring a baby in a crib and thus it would be obvious to one of ordinary skill in the art that a baby and crib would be located in a nursery room.



Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,002,994 (Lane et al.) in view of US Patent Application Publication No. 2018/0158288 (Logan et al.).

Regarding claims 14 and 15, Lane discloses the system of claim 1 as discussed above.  Lane fails to expressly disclose wherein the reporting device further comprises a microphone and a speaker forming a reporting communication interface, and at least one of the sensor modules comprises a sensor microphone and a sensor speaker forming a sensor communication interface.
Furthermore, Lane fails to expressly disclose wherein the reporting communication interface and the sensor communication interface provide for two-way audio communication between the status hub and the at least one sensor.
	However, Logan discloses a monitoring system for household appliances, wherein sensors can have microphones for detecting sounds or vibrations [0043]; [0071]; sensing units can also have speakers for notifications (Ipad speaker for notification) [0071]; [0081]; A computer or smartphone notification unit may have a speaker [0081] and a signal recognizer used with a microphone for a user to input commands [0082].  In one embodiment, a user may want to make oatmeal so the user may 15 recognizing the spoken command, to produce an instruction as a notification message). The speaker instructs the user to put the oats, water and salt into the pan. Then the triggered signal transmitter waits for a boiling signal before instructing the user to turn the stove off. Alternatively the triggered signal transmitter may send a notification to the user's phone or wirelessly communicate with the stove to turn the heat off. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lane and include speaker and microphones at each of the interfaces for sensing purposes, command purposes, and notification purposes, and also to allow for two-way communication.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,002,994 (Lane et al.) in view of US Patent Application Publication No. 2015/0302728 (Gettings et al.).

Regarding claim 16, Lane further discloses the data receives from each of the pluralty of sensors is sent to CPU 60 (Col. 2, lines 40-50). Lane fails to expressly disclose wherein the reporting device comprises a display comprising a touchscreen 
Gettings discloses an electronic device with environmental monitoring wherein feedback system includes a display for displaying information about an environmental condition and includes a multi-touch touchscreen [0079].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lane and include a display with a touchscreen so that the user can see the sensor module status and interact with it.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,002,994 (Lane et al.) in view of US Patent Application Publication No. 2019/0223659 (Shete).

Regarding claim 17, Lane discloses a multi-zone monitoring system comprising: 
a plurality of sensor modules configured to monitor conditions in a plurality of detection zones (multiple rooms in a selected environment, each one having a sensing unit; See Fig. 2; Abstract; Col. 3, lines 12-20), wherein the sensor modules comprise a combination of detection devices configured to detect different conditions based on a designated zone of each sensor module (a variety of sensors may be used to monitor the activity 
wherein the detection devices comprise a kitchen sensor module configured to detect conditions in a kitchen region (sensors can sense environment including appliances such as a stove, microwave oven, toaster, oven, refrigerator, freezer; (Col. 4, lines 5-20), wherein the plurality of sensor modules is in communication with a reporting device (remote CPU 60) in communication with each of the sensor modules, and wherein the reporting device is 24configured to report the status of each of the detection zones based on indications communicated via the detection devices in the corresponding detection zone (repeating hub 70 receives and stores signals from a plurality of transmitters until the repeating hub is interrogated by a remote CPU 60; Abstract; Fig. 2; Col. 3, lines 12-30; the transfer of 

Lane fails to expressly disclose wherein the kitchen sensor module is configured to detect a burning food associated with a stove or cooktop. 

	Shete discloses a system and method for controlling a cooking timer using IOT devices, wherein sensor data can be sensed and transmitted to a server to determine for conditions such as burning of food [0025].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lane and include stovetop sensors for collecting flame, smoke and cooking data to forward to the remote CPU to detect for unsafe cooking conditions.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,002,994 (Lane et al.) as modified by US Patent Application Publication No. 2019/0223659 (Shete) and further in view of US Patent Application Publication No. 2018/0321652 (Jablokov et al.).



Regarding claim 18, Lane and Shete disclose the system of claim 18 as discussed above. Lane fails to expressly disclose the kitchen sensor module comprises an air quality detection device configured to detect at least one of a flammable gas presence and a chemical presence.  
Jablokov discloses wherein the kitchen sensor module comprises an air quality detection device configured to detect at least one of a flammable gas presence and a chemical presence (an appliance with an appliance assistant may interact with a smoke detector, carbon monoxide detector, or other hazardous gas detector to provide a better experience for the user [0188]).    Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lane as combined with Shete and include a sensor to detect flammable gas or a chemical leak during appliance usage and report notifications about the dangerous leak or gas to a remote user [0053]).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,002,994 (Lane et al.) as modified by US Patent Application Publication No. 2019/0223659 .

Regarding claim 19, Lane and Shete disclose the system of claim 17 as discussed above.  Lane fails to expressly disclose wherein the kitchen sensor is configured to detect a garbage odor and in response to the garbage odor, output a notification to remove or replace a garbage bag.
Wu discloses a method and device for presenting prompt information that recommends removing contents from garbage container, wherein a smell sensor detects garbage smell and recommends removing the contents of the garbage pail based on the smell (Abstract; [0009]; [0037]; [0089]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lane as combined with Shete and include a garbage odor sensor so as to remotely prompt a user to remove the garbage when the smell is bad.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683